                      Case 20-50623-MFW         Doc 10   Filed 07/07/20    Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

         -----------------------------x
                                                  :
         In re                                    :   Chapter 11
         John Varvatos Enterprises, Inc. et al.,  :   Case No. 20-11043 (MFW)
                                                  :   (Joint Administration)
                                       Debtors.   :
                                                  :
         -----------------------------x
                                                  :
         Tessa Knox, individually and as the      :
         Certified Representative of the Class of :
         Judgment Creditors,                      :
                                                  :
                                       Plaintiff, :
                                                  :   Adv. Proc. 20-50623-MFW
                        v.                        :
                                                  :
         Lion/Hendrix Cayman Limited,             :
                                                  :
                                       Defendant. :
                                                  :
         -----------------------------x


                              NOTICE OF FILING OF TRANSCRIPTS OF
                            KNOX V. JOHN VARVATOS ENTERPRISES, INC.

                PLEASE TAKE NOTICE that, attached hereto as Exhibits A-E are the transcripts of the

         proceedings found on the ECF docket in Knox v. John Varvatos Enterprises, Inc., Case No. 17-

         CIV-772 (GWG), S.D.N.Y.:

                EXHIBIT A: February 24, 2020 Transcript [Dist. Ct. Docket No. 338]

                EXHIBIT B: February 25, 2020 Transcript [Dist. Ct. Docket No. 340]

                EXHIBIT C: February 26, 2020 Transcript [Dist. Ct. Docket No. 342]

                EXHIBIT D: February 27, 2020 Transcript [Dist. Ct. Docket No. 344]

                EXHIBIT E: February 28, 2020 Transcript [Dist. Ct. Docket No. 346]


26735595.1
                         Case 20-50623-MFW   Doc 10    Filed 07/07/20   Page 2 of 2




             Dated: July 7, 2020


                                                 /s/ Sean T. Greecher__________________
                                                 Pauline K. Morgan, Esq. (No. 3650)
                                                 Sean T. Greecher, Esq. (No. 4484)
                                                 YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Email: pmorgan@ycst.com
                                                         sgreecher@ycst.com

                                                 and

                                                 James L. Bromley, Esq. (pro hac vice)
                                                 Jonathan M. Sedlak, Esq. (pro hac vice)
                                                 SULLIVAN & CROMWELL LLP
                                                 125 Broad Street
                                                 New York, New York 10004
                                                 Telephone: (212)-558-4000
                                                 Email: bromleyj@sullcrom.com
                                                        sedlakj@sullcrom.com

                                                 Attorneys for Defendant Lion/Hendrix Cayman
                                                 Limited




26735595.1
                                                  2
